Mr. Justice Gary delivered the opinion of the Court. November 14, 189'6, judgment was entered for the appellee, defendant below, and leave given to the appellant to file a bill of exceptions within sixty days. January 12, 1897, an order was entered thus: “On motion of defendant’s attorney it is ordered that the time for the defendant to file the bill of exceptions herein be and the same is hereby extended twenty days.” That is nonsense, as the defendant wanted no bill of exceptions, but it does not follow that we are to read the order with the word plaintiff substituted for the word defendant. The order does not intimate that the plaintiff did come, though the case shows that he only had any cause to come. But further than this, if the word plaintiff ivere substituted, then the order would appear to be one entered after the term at which the judgment was entered had expired— without notice to the adverse party—and therefore void. The motion of the appellee to strike out the bill of exceptions which was filed February 1, 1897, is sustained; and with less regret because it does not contain all the evidence put in on the trial, and the merits seem to be with the appellee oh what evidence is in. The judgment is affirmed.